Citation Nr: 1114559	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  03-18 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wilkes-Barre, Pennsylvania


THE ISSUE

Entitlement to eligibility for enrollment in the Department of Veterans Affairs healthcare system.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to February 1958.  

This appeal arises from a May 2003 decision of the Department of Veterans Affairs (VA) Veterans Health Administration (VHA) that denied the Veteran's application for enrollment for VA healthcare benefits.  The Veteran testified before the Board in April 2004.

In an August 2005 decision, the Board denied the Veteran's claim.  The Veteran appealed the decision denying the claim to the United States Court of Appeals for Veterans Claims.  In a December 2007 Memorandum Decision, the Court set aside the August 2005 decision and remanded the claim to the Board for readjudication.  In October 2009, the Board remanded this claim in compliance with the Court's decision. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board sincerely regrets the delay, additional development is needed prior to further disposition of the claim.  VA has a duty to assist the Veteran in the development of his claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).    

The Veteran contends that he was previously enrolled in the VA healthcare system and thus should be "grandfathered" into eligibility for VA healthcare benefits.  In support of that contention, he submitted a VA-issued identification card (VA Form VB 3-39) which shows that he was assigned a claims folder identifying number (C-Number).  He asserts that claims number was issued in conjunction with an application for medical benefits.  Contemporaneous records show that he filed for a VA loan in February 1958.

The regulations pertaining to eligibility for enrollment in the VA healthcare system were amended, effective June 15, 2009.  In particular, that amendment established additional sub-priorities within enrollment priority category 8 to allow for the enrollment of priority category 8 Veterans whose income exceeds the current means test and geographic means test income thresholds by 10 percent or less.  38 C.F.R. § 17.36 (2010); Expansion of Enrollment in the VA Health Care System, 74 Fed. Reg. 22832, 22834 (May 15, 2009); 74 Fed. Reg. 48011-12 (Sept. 21, 2009).  

The Board remanded this claim in October 2009 to ascertain whether there were any contemporaneous records which could shed light on whether the identification card was issued in relation to a claim for VA medical benefits or whether it was for the application of a VA loan.  Because the Veteran fell into priority category 8, the Board also remanded the claim to obtain financial status information that would allow for a determination as to whether the Veteran was eligible for enrollment based upon his income level.

It appears that the RO attempted to find relevant records that could shed light on the Veteran's identification card.  However, it does not appear that the RO tried to obtain the Veteran's financial status information as requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As it remains unclear to the Board whether the Veteran is eligible for enrollment in the VA healthcare system based upon his income level, the Board finds that a remand for the Veteran's financial information is necessary in order to fairly decide the merits of his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain financial status reports for the years 2003 to present.  
 
2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  
 
The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

